DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment, filed 18 June 2019, is acknowledged.  Claims 1-89 have been cancelled.  Claims 90-99 have been added and are under consideration.

Information Disclosure Statement
The information disclosure statement filed 16 April 2019 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Status as a Divisional
The instant application was filed as a division of USSN 14113755, which issued as US10191034 on 29 January 2019 (PTO-892).  A restriction requirement issued in the ‘755 application on 01 May 2015.  But in the non-final office action mailed 08 January 2018 that restriction requirement between Groups I and II was withdrawn.  Group III was not rejoined, but that group was defined as drawn to a pharmaceutical package or kit comprising first and second doses of a CD19xCD3 bispecific antibody, which is not the invention recited in the instant claims.  Because the instant claims are most closely aligned with rejoined Group II in the ‘755 application, the instant application is not a proper divisional filing and the protections of 35 USC 121 do not apply with respect to the patented claims in US10191034.  Applicant is requested to update the benefit claim for this application to reflect that this application is a continuation of USSN 14113755.   

Specification
The Substitute Specification filed 18 June 2019 is acknowledged and has been entered.  However, the Substitute Specification is objected to for the informalities noted below.  

The abstract of the disclosure is objected to because it more than 150 words in length.  Applicant is reminded that the Abstract should avoid legal phrase and phrases that can be implied, such as "the present invention.”  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser executable code.  Applicant is required to delete the embedded hyperlink and/or other form of browser executable code.  See MPEP 608.01.  Specifically, a hyperlink appears at least on page 42, paragraph [0162].  Applicant may remove the hyperlink by, for example, deleting the leading “http://". 

The specification is objected to because it contains disclosures of amino acid sequences that are not accompanied by SEQ ID NOS, for example, at [0150], lines 4-5.  In addition, [0156] on page 40 at lines 13-14 references “SEQ ID NO: 11” for two different sequences, while lines 20-21 reference “SEQ ID NO: 17” for different sequences.  Even if those sequences are included in the sequence listing, a sequence identifier must accompany each sequence each time it appears in the specification.  37 C.F.R. 1.821(a) and (c); M.P.E.P. 2422.01-03.  In the case of fragments of a sequence, the sequence identifier must be accompanied by the corresponding position numbers.  For example, “residues 26-35 of SEQ ID NO: 7” could be used for the second sequence in [0156], line 4 as “SEQ ID NO: 11” in the sequence listing is the first sequence, “RYTMH”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 90-99 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more.  Independent claim 90 recites the ratio of B cells to T cells and/or the total B cells in a sample from the patient, each of which occurs in nature and exists apart from any human action; and to a law of nature which is the correlation of those natural phenomenon with the risk of adverse effects.  This judicial exception is not integrated into a practical application because identification of the risk for a potential adverse effect is not acted upon in any way.  The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only non-mental step required in the claim is the step of determining the total B cell count and/or B:T cell ratio.  Determining a B:T ratio and/or total B cell count is routine data gathering for testing the correlation, requiring only conventional laboratory techniques.  Such data gathering is routinely performed for any patient suffering from a cancer, particularly those cancers affecting B cell numbers, and would be routinely tested by those of ordinary skill in the art when treating a hematologic cancer with any agent (including a CD19xCD3 bispecific antibody) to determine the effect of the treatment on the patient's normal lymphocytes as well as their cancer. 


 




  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  90-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods of identifying a patient at risk for a potential adverse effects (a) when the patient has been diagnosed with malignant CD19-positive lymphoma or leukemia and (b) when the CD19xCD3 bispecific antibody administered is Blinatumomab/MT103 (a particular CD19xCD3 bispecific antibody), does not reasonably provide enablement for the claimed methods when the CD19xCD3 bispecific antibody is not Blinatumomab/MT103or for patients who do not have a CD19-positive leukemia or lymphoma.  The specification does not enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
          Nature of the invention/Breadth of Claims
Applicant claims methods for identifying any patient at risk for a potential adverse effect resulting from treating the patient with any CD19xCD3 bispecific antibody.  In claims other than 
          State of the Art/Predictability
Antibodies to several different antigens have been in clinical use as cancer therapeutics since the late 1990’s.  Numerous formats of bispecific constructs had also been developed by the time the invention was made in 2009.  The level of skill in the art of both antibody engineering and antibody-based therapy is therefore high.      
At the time the invention was made in 2011, the skilled artisan recognized that the BiTE format of bispecific molecules was functionally distinct from other types of bispecific antibodies such as those formed using full length antibodies and even other small, bispecific molecules that utilized two polypeptide chains to create the anti-CD3 and anti-CD19 binding sites.  For example, Mølhøj et al., Mol. Immunol. 2007; 44:1935-43 (IDS) teaches that a CD19xCD3 BiTE format is much more active than a "Tandab", which was in turn more active than a bispecific diabody or quadroma antibody of the same specificity.  E.g., Mølhøj at p. 1941, 2nd column, lines 14-19.  Mølhøj goes on to speculate that BiTE molecules have a distinct mode of action.  Id. at 1942, 1st column.  The unique BiTE structure results in distinctive pharmacokinetic and pharmacodynamic properties that result in rapid clearance from the circulation but activity at much lower serum levels than for IgG antibody therapeutics.  E.g., Schlereth et al., Cancer Immunol Immunother 2006; 55:503-14 (IDS); Bargou et al., Science 2008; 321:974-97 (IDS).  
Guidance/ Working Examples
The specification provides clinical trial data involving treatment with a single example of a CD19xCD3 bispecific antibody, MT103/blinatumomab, which is described by full length amino acid sequence in, e.g., Figure 8 of WO99/54440 (IDS).  The details of the claimed methods are based on observations made with a particular bispecific antibody format, the BiTE (Bispecific T-cell Engaging) format, in which the binding sites for CD19 and for CD3 are part of a single polypeptide chain with the heavy and light chain variable regions arranged in a particular order.  And only a single CD19xCD3 BiTE construct, one in which the scFv's of each component are arranged in a certain order on the single polypeptide chain, is used in the methods of treating that give rise to the observations of the association of low B:T ratio and/or total B cell number and adverse effects.  While the specification references other bispecific antibodies described in WO2004/106381 (IDS) and WO2008/119565 (IDS), there is no indication that other CD19xCD3 single chain bispecific antibodies in particular or CD19xCD3 bispecific antibodies more generally raise the same adverse effects issues and so would be appropriate to the method of identifying a patient at risk for those adverse effects.  
The details of the claimed methods (total B cell number identified; B:T ratio selected) are based on observations made with a particular bispecific antibody format - the BiTE format.  At the time the invention was made in 2011, the skilled artisan recognized that the BiTE format 
Further, the specification provides data based on treatment with a single example of a CD19xCD3 BiTE- MT103/blinatumomab in patients with a particular group of conditions - CD19-positive lymphoma or leukemia.  There is no indication that B:T ratio and/or total B cell number is predictive of adverse effects in other conditions for which a CD19xCD3 bispecific construct might be beneficial, such as depletion of autoreactive B cells in autoimmune diseases.  
There is no evidence of record to indicate that the adverse effects observed with MT103 are a more general phenomenon of other CD19xCD3 bispecific antibodies or of other diseases.  Accordingly, the results in the specification provide evidence only that the methods work in the context of the BiTE bispecific antibody Blinatumomab/MT103, and only then when the patient that would be treated with Blinatumomab/MT103 is a patient with a CD19-positive lymphoma or leukemia.  Given the lack of data regarding other bispecific formats (diabody, quadroma, DVDIg, etc) and the art-recognized differences in the pharmacokinetics and pharmacodynamics of BiTE constructs versus other bispecific constructs, the skilled artisan would be required to perform undue experimentation in order to practice the claimed methods for CD19xCD3 per se, but in providing a reduction in adverse effects, which only occur in the context of treating CD19-expressing lymphoma or leukemia with Blinatumomab/MT103.  Accordingly, the claims are not commensurate in scope with the enablement provided in the specification.






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following art rejections are set forth with respect to the enabled embodiment wherein the CD19xCD3 bispecific antibody is Blinatumomab/MT103 and the patient at risk of adverse effects is one diagnosed with a malignant CD19-positive lymphoma or leukemia.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 90-93 and 95-98 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dissertation of Matthias Klinger published in 2009 (“Klinger Dissertation;” IDS).  
The Klinger Dissertation examines the mode of action of the CD19xCD3 bispecific antibody MT103 in patients with relapsed and indolent B cell non-Hodgkin lymphoma, which are lymphomas comprising malignant CD19 positive lymphocytes.  See entire document, e.g., Title and 1.4 “Objectives of this work.”       
Total B cell, total T cell, and B:T ratios were determined before and after administration of different dosages of MT103. E.g., Section 2.3.7 on pages 25-26; Section 3.5.2 on pages 47-48; Figure 3.7 and legend.  The Klinger Dissertation also teaches that the total B cell count is important and affects the T cell return kinetics, as well as that a low B:T ratio reflected low total numbers of B cells.  E.g. Section 3.5.2.  Patients with a low B:T ratio were found to be at greater risk of adverse effects during the initiation phase.  E.g., page 47.  Patients with a B:T ratio under 0.5 (i.e., less than 1:2) were selected for treatment with a different protocol ("cohort 4 flat" - see paragraph bridging pages 47-48; Tab. 2.1 and 2.2 on pages 14-16) to mitigate adverse effects.  By implication, patients with a B:T ratio over 0.5 (i.e., greater than 1:2) were assigned to other regimens, such as “cohort 4 ramp," based on their B:T ratio.  See also page 17 and pages 77-78.   That is, the Klinger Dissertation teaches that during the study, the ratio of B cells to T cells was determined, as was the total B cell count, in patient samples; and that, based on 
Patient 102-004 was observed to have an adverse effect that was a neurological reaction.  E.g. page 43 in view of pages 31, 45, and 47 discussing patient 102-004; but see also pages 75-78.   Claim 91 is therefore also anticipated.
Fig. 3.4. on page 43 shows that Patient 102-004 had almost no  B cells in the peripheral blood (i.e., Patient 102-004 had a total B cell count of less than 40 B cells per microliter of peripheral blood and was later found to be at higher risk of an adverse effect following MT103/blinotumomab administration).  In addition, Fig. 3.4. shows that the patient had a B:T ration of lower than 1:8.  Claims 92 and 93 are therefore anticipated.  
MT103 is inherently the CD19xCD3 bispecific single chain antibody “Blinatumomab”.  Claims 95 and 96 are anticipated.  
As noted above, the patients examined are those with relapsed and indolent B cell non-Hodgkin lymphoma, which is a lymphoma comprising malignant CD19 positive lymphocytes.  Claims 97 and 98 are therefore also anticipated.
The Klinger Dissertation therefore anticipates the claimed invention.  




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 90-98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Dissertation of Matthias Klinger published in 2009 (“Klinger Dissertation;” IDS).
The teachings of the Klinger Dissertation set forth above in the rejection under 35 USC 102(b) are incorporated here in full.  As noted, those teachings anticipate instant claims 90-93 and 95-98.  Accordingly, those claims are also obvious over the Klinger Dissertation.  
While the Klinger Dissertation teaches that the B:T ratio and the presence or absence of circulating B cells identified whether a patient was at risk of adverse effects, or not, from treatment with MT103 (i.e., a CD19cxCD3 bispecific antibody as recited in the claims), it is not clear that the Klinger Dissertation used this risk assessment prior to treating a patient with MT103/Blinatumomab, as recited in claim 94.  
In addition, while patient 102-004’s B:T ratio and total B cell counts anticipated claims 92 and 93 (since that patient’s B:T ratio and total B cell count fell within the recited range), the Klinger Dissertation does not identify as a cutoff a B:T ratio of lower than about 1:8 and/or a total B cell count of less than 40 B cells per microliter of peripheral blood, for determining that a patient’s risk, as recited in claims 92 and 93.

The Klinger Dissertation identifies the B:T ratio and circulating B cell count as a results effective variable for identifying patients at risk of adverse effects, including neurological adverse effects, when treated with the CD19xCD3 bispecific antibody MT103.  That is, the Klinger Dissertation, teaches that the B:T cell ratio and the total B cell count are each results effective variable for identifying patients at risk of adverse events.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is true that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In this case, both the B:T ratio and the total B cell count were known to correlate with the development, or not, of adverse effects in patients treated with the CD19xCD3 bispecific antibody MT103/blinatumomab.  In view of that knowledge, the ordinary artisan at the time the invention was made would have had reason to determine both the B:T ratio and the total B cell numbers that should be used as the cutoff value/ratio for identifying a patient as at risk for adverse effects resulting from treatment with MT103/blinatumomab.  Further, the ordinary artisan would have had a reasonable expectation of arriving at the claimed cutoffs as a matter of routine optimization of those variables.  Accordingly, the cutoff values of about 1:8 or lower 
In addition, having recognized that the B:T ratio and total B cell count were indicative of a risk of adverse effect, the Klinger Dissertation teaches altering the protocol (from “protocol ramp” to “protocol flat” in response to the risk.  E.g., page 45.  While it is not clear that the risk assessment was made prior to therapy, in view particularly of this teaching, the ordinary artisan would have been motivated to first determine the B:T ratio and/or total B cell count in a patient with a CD19+ leukemia or lymphoma to determine their risk of adverse effect prior to treating with MT103/Blinatumomab.  The ordinary artisan would have expected that doing so would inform the treating physician as to whether the treatment protocol with MT103/Blinatumomab should be modified, or not possibly not started at all.  
For all these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.  



Claims 90-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Dissertation of Matthias Klinger published in 2009 (“Klinger Dissertation;” IDS) in view of WO2010052014 to Zugmaier et al.  (“Zugmaier;” PTO-892).
The teachings of the Klinger Dissertation set forth above in the rejections under 35 USC 102(b) and 103(a) are incorporated here in full.  As noted, those teachings anticipate instant claims 90-93 and 95-98 and render obvious claim 94.  

The Klinger Dissertation does not teach that patients with B-lineage acute lymphoblastic leukemia (ALL) are likewise at risk for adverse effects, as recite in claim 99. 

Zugmaier teaches methods of treating acute lymphoblastic leukemia (ALL), including B-lineage ALL, with the same CD19xCD3 bispecific single chain antibody, MT103/Blinatumomab.  See entire document, e.g., Abstract, but especially page 5-7, and “claims”.  In view of this teaching, at least with respect to B-linage ALL, the ordinary artisan in view of the teachings of the Klinger Dissertation would have been motivated to also determine the B:T cell ratio and total B cell count in B-ALL patients prior to therapy with MT103/Blinatumomab with the expectation that doing so would identify patients who were at increased risk for potential adverse effect if the patient were administered MT103/Blinatumomab.  For these reasons, the method of claim 99 would also have been prima facie obvious to one ordinary skill in the art at the time the invention was made.


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 90-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 8,840,888 (IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘888 recite essentially the same risk-determination steps as part of the claimed method of treating and the currently claimed cutoff value for the B:T ratio overlaps with the recited values and/or is an optimization predictably obtained from the method of the '888.  The claims therefore are not patentably distinct.





Claims 90-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 6, 7, and 12 of U.S. Patent No. 10,130,638 (PTO-892) in view of WO2010052014 to Zugmaier et al.  (“Zugmaier;” PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 7 of the ‘638 recites that the patient has a B:T ratio of less than 1:5 as part of a method of ameliorating an adverse neurological event caused by administering the antibody of SEQ ID NO: 1, which is Blinatumomab.  The instant claims as currently written do not require an active method step of treating based on either the determination of the B:T ratio or the total B cell count; rather at present each is only a statement of a natural phenomenon.  And the patented claim makes clear that that phenomenon is part of the claimed method of treating.  Further, the currently claimed cutoff value for the B:T ratio falls within the recited value and/or is an optimization predictably obtained from the method in the patented claims.  Given the patented claim references the ratio, it would have been obvious to determine that ratio both prior to (as recite in claim 94) and after treatment with Blinatumomab.  Follicular lymphoma and mantle cell lymphoma are CD19-positive lymphomas.  And while the patented claims do not recite B-lineage ALL as recited in instant claim 99, that disease is an obvious alternate 




Claims 90-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,191,034 (PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘034 recite essentially the same risk-determination steps as part of the claimed method of treating.  
As discussed supra, the instant application, while listed as a divisional of the application that issued as the ‘034 is not a proper divisional filing and the protections of 35 USC 121 do not apply.  The claims therefore are not patentably distinct.


Claims 90-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-9 of U.S. Patent No. 9,486,475 (PTO-892) in view of WO2010052014 to Zugmaier et al.  (“Zugmaier;” PTO-892).   

It is acknowledged that the patented claims do not recite that the patient treated with Blinatumomab has a CD19-positive leukemia or lymphoma, but Zugmaier teaches Blinatumomab for treating B-lineage acute lymphoblastic leukemia and also teaches that the antibody was already used to treat B cell non-Hodgkin lymphomas.  Lastly, even though the patented methods require administration of an additional agent in the treatment, nothing in the instant claims preclude this.  The claims therefore are not patentably distinct.


Claims 90-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 5-10 of U.S. Patent No. 9,688,760 (PTO-892) in view of WO2010052014 to Zugmaier et al.  (“Zugmaier;” PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  Patented claim 7 recites that the patient has a B:T ratio of less than 1:5 or a total B cell number of less than 50 per microliter of blood as part of a method of ameliorating an adverse (neurological, claim 5) event caused by administering the antibody Blinatumomab.  The instant claims as currently written do not require an active method step of treating based on either the determination of the B:T ratio or the total B cell count; rather at present each is only a statement of a natural phenomenon.  And the patented claim makes clear that that phenomenon is part of the claimed method of treating.  Further, the currently claimed cutoff value for the B:T ratio and B cell count falls within or overlaps with the recited value and/or is an optimization predictably obtained from the method in the patented claims.  Given the patented claims reference the ratio and total  B cell count, it would have been obvious to determine those values both prior to (as recite in claim 94) and after treatment with Blinatumomab.  
It is acknowledged that the patented claims do not recite that the patient treated with Blinatumomab has a CD19-positive leukemia or lymphoma, but Zugmaier teaches Blinatumomab for treating B-lineage acute lymphoblastic leukemia and also teaches that the antibody was already used to treat B cell non-Hodgkin lymphomas.  Lastly, even though the patented methods require administration of an additional agent in the treatment, nothing in the instant claims preclude this.  The claims therefore are not patentably distinct.




Claims 90-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,662,243 (PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘243 recite essentially the same risk-determination steps as part of the claimed method of treating and the currently claimed cutoff value for the B:T ratio overlaps with the recited values and/or is an optimization predictably obtained from the method of the '243.  And while the patented claims are limited to B-lineage acute lymphoblastic anemia, treating non-Hodgkin lymphoma would be an obvious alternate embodiment as disclosed in the issued patent (the disclosure of which is available as 102(e) prior art).  The claims therefore are not patentably distinct.

Claims 90-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 28, 32, 36, 44, and 48 of co-pending application no. 15604341 (pub’d as US20170327581; PTO-892) in view of WO2010052014 to Zugmaier et al.  (“Zugmaier;” PTO-892).   
The ‘341 is a continuation of the application that issued as US9688760, discussed supra.  The currently co-pending claims include essentially the same methods as issued in the patented claims except that single chain bispecific antibody is defined by sequence.  The co-pending claims are not patentably distinct from the issued claims for essentially the same reasons as set forth supra regarding US9688760.
This is a provisional rejection because the conflicting claims have not yet been patented. 

Claims 90-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 15, 21, and 23-27 of co-pending U.S. Application No. 16157985 (pub’d as US20190142846; PTO-892) in view of WO2010052014 to Zugmaier et al.  (“Zugmaier;” PTO-892).   
The ‘985 is a divisional of the application that issued as US10130638, discussed supra.  The currently co-pending claims include essentially the same methods as issued in the patented claims except that single chain bispecific antibody is defined by sequence in the patented claims and only by name in the divisional claims and the divisional claim recite the adverse neurological events generically.  The co-pending claims are not patentably distinct from the issued claims for essentially the same reasons as set forth supra regarding US10130638.
This is a provisional rejection because the conflicting claims have not yet been patented. 

Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643